Opinion issued November 8, 2013.




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                              ————————————
                               NO. 01-13-00687-CV
                             ———————————
    IN RE SUNCOAST ENVIRONMENTAL & CONSTRUCTION INC, AJAZ
             R. SIDDIQUI AND NAJEEB R. SIDDIQUI, Relators



            Original Proceeding on Petition for Writ of Mandamus 1


                           MEMORANDUM OPINION

       By petition for writ of mandamus, relators, Suncoast Environmental &

Construction, Inc., Ajaz R. Siddiqui, and Najeeb R. Siddiqui, seek mandamus

relief from the trial court’s August 2, 2013, order granting plaintiff Shawn Ibrahim,

Inc.’s motion to strike relators’ designation of responsible third parties. Real party

1
       The underlying case is Shawn Ibrahim, Inc. v. Suncoast Environmental &
       Construction, Inc., cause number 2011-02593, pending in the 61st District Court
       of Harris County, Texas, the Honorable Al Bennett presiding.
in interest Shawn Ibrahim, Inc., has filed a motion for sanctions, and Relators have

filed an emergency motion for a stay of trial proceedings.

      We DENY the petition for writ of mandamus, DENY the motion for

sanctions, and DENY the emergency motion for stay.

                                 PER CURIAM

      Panel consists of Chief Justice Radack and Justices Bland and Huddle.




                                         2